Title: From Benjamin Franklin to John Adams, 10 April 1783
From: Franklin, Benjamin
To: Adams, John


Passy, 10 Ap. 1783—
Since Mr. Adams’s Departure Dr Franklin recd a Letter from Mr. Lawrens; the inclosed is a Copy of the Post-script, & which appears to be that mentioned to Mr. Adams in his Letter from Mr. Lawrens—
 
Addressed: A son Excellence / Monsieur Adams / &ca &ca / Hotel du Roi / au Carouselle
Notations: Dr. Franklin. inclosing an Extract of a Letter from Mr. Laurens. / April 10. 1783.
